DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (claims 25-28) in the reply filed on 02 May 2022 is acknowledged.
Claims 14-24, 29, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 May 2022.
Applicant’s comments regarding rejoinder are noted (remarks received 02 May 2022).  Rejoinder will be considered upon a finding of allowable subject matter.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 13 March 2020 and 02 May 2022 have been entered in full.  Claims 1-13 are canceled.  Claims 14-24, 29, and 30 are withdrawn from further consideration as discussed above.  Claims 25-28 are under examination.

Claim Objections
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 25 and 26 appear to be of the same scope, despite a difference in wording.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-28 depend from claim 1 either directly or indirectly.  However, claim 1 is canceled.  This renders claims 26-28 indefinite, in that all of the limitations of the claims are not set forth in the claim set.  The metes and bounds of the claims cannot be determined.
Additionally, regarding claim 26, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-28 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2013/050457 A1 (BAXTER HEALTHCARE S.A., published 11 April 2013).
‘457 teaches a preparation of anti-(h)MIF antibody that is essentially free of CHO-MIF, since it was produced in a CHO cell line in which MIF was knocked out (i.e., the cell line does not produce MIF).  The anti-(h)MIF antibodies can be RAB4, RAB0, RAB9, RAM4, RAM0, or RAM9.  These comprise the heavy and light chain sequences recited in the instant claims.  See abstract, paragraph bridging pp. 5-6, 1st paragraph of p. 7, pp. 26-30, Examples 7 and 8.
Claims 25-28 are formatted in “product-by-process” language.  It is noted that a product made by any other process renders a product-by-process claim unpatentable.  See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Accordingly, ‘457 anticipates the claimed products even if it does not disclose the process of claims 1 or 14.  Additionally, it is noted that claim 1 is canceled, and thus the dependency of claims 26-28 on claim 1 does not add meaningful limitations to the product encompassed by claims 26-28.
Nevertheless, ‘457 teaches a method very similar to the method of claim 14 to make the instantly claimed product.  Specifically, ‘457 teaches a method for the detection of CHO-MIF contaminations in a monoclonal anti(h)MIF antibody preparation, comprising contacting the anti-(h)MIF antibody preparation with a polyclonal rabbit anti-CHO-MIF antibody, and detecting CHO-MIF contaminations.  Additionally, ‘457 teaches this method as part of a method to make essentially CHO-MIF free anti-(h)MIF antibody preparations.  See 3rd and 4th full paragraphs of p. 6.  Even though the instant claims recite monoclonal rabbit anti-CHO-MIF antibodies and the references teaches polyclonal rabbit anti-CHO-MIF antibodies, the reference clearly indicates that the resulting anti-(h)MIF antibody is “essentially free of CHO-MIF” which is exactly what is claimed.

Claim(s) 25-28 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thiele et al. (US 9,958,456 B2; effectively filed 07 October 2011).
Thiele et al. teach a preparation of anti-(h)MIF antibody that is essentially free of CHO-MIF, since it can be recombinantly produced in a cell line other than CHO, such as COS, HEK293, NSO, fibroblasts, insect cells, yeast, or bacteria.  Thiele et al. also teach a preparation of anti-(h)MIF antibody that is essentially free of CHO-MIF, since it can be recombinantly produced in a CHO cell line in which MIF was knocked out (i.e., the cell line does not produce MIF).  The anti-(h)MIF antibodies can be RAB4, RAB0, RAB9, RAM4, RAM0, or RAM9.  These comprise the heavy and light chain sequences recited in the instant claims.  See abstract, col. 14-19, col. 20 li. 11-24, Example 1, claims 7-11.
Claims 25-28 are formatted in “product-by-process” language.  It is noted that a product made by any other process renders a product-by-process claim unpatentable.  See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Accordingly, Thiele et al. anticipate the claimed products even if it does not disclose the process of claims 1 or 14.  Additionally, it is noted that claim 1 is canceled, and thus the dependency of claims 26-28 on claim 1 does not add meaningful limitations to the product encompassed by claims 26-28.
Nevertheless, Thiele et al. teach a method identical to the method of claim 14 to make the instantly claimed product.  Specifically, Thiele et al. teach a method for the detection of CHO-MIF contaminations in a monoclonal anti(h)MIF antibody preparation, comprising contacting the anti-(h)MIF antibody preparation with a monoclonal rabbit anti-CHO-MIF antibody, and detecting CHO-MIF contaminations.  Additionally, Thiele et al. teach this method as part of a method to make essentially CHO-MIF free anti-(h)MIF antibody preparations.  See [0015].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 9,958,456 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to compositions comprising anti-(h)MIF antibodies, including specifically recited antibodies RAB4, RAB9, and RAB0, which comprise identical sequences for the light and heavy chains.  
The claims differ in that the instant claims are formulated as product-by-process claims, and further require the anti-(h)MIF preparation to be essentially free of CHO-MIF.  However, a product made by any other process renders a product-by-process claim unpatentable.  See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Furthermore, using the specification of the patent as a dictionary to breathe life and meaning into the terms, it can be seen that patent ‘456 suggests making the recited compositions by expressing anti-(h)MIF recombinantly in cells other than CHO (such as COS), which would have led to compositions that are essentially free of CHO-MIF.  See col. 14-15.  Accordingly, the patented claims suggest the instant claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
12 May 2022